NOTE: This order is nonprecedential.

  IDlntteb ~tate~ QCourt of ~peaI~
        for !be jfeberaI QCtrmtt

IN RE MORGAN STANLEY, MORGAN STANLEY &
CO. INCORPORATED, J.P. MORGAN CHASE & CO.,
  J.P. MORGAN SECURITIES, INC., J.P. MORGAN
  CLEARING CORP., CREDIT SUISSE HOLDINGS
 (USA), INC., CREDIT SUISSE SECURITIES (USA)
     LLC, THE GOLDMAN SACHS GROUP, INC.,
    GOLDMAN SACHS & CO., GOLDMAN SACHS
EXECUTION & CLEARING LP, SWS GROUP, INC.,
        AND SOUTHWEST SECURITIES, INC.,
                   Petitioners.


              Miscellaneous Docket No. 962


    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 09-CV-0326, Judge Leonard Davis.


IN RE BATS TRADING, INC. (ALSO KNOWN AS BATS
ExCHANGE, INC.), THE NASDAQ OMX GROUP, INC.,
  NASDAQ OMX PHLX, INC., INTERNATIONAL
SECURITIES EXCHANGE, LLC, CHICAGO BOARD
 OPTIONS EXCHANGE, INCORPORATED, NYSE
EURONEXT, NYSE ARCA, INC., NYSE AMEX, LLC,
    SECURITIES INDUSTRY AUTOMATION
IN RE MORGAN STANLEY                                         2

 CORPORATION, OPTIONS PRICE REPORTING
  AUTHORITY, BOSTON OPTIONS EXCHANGE
  GROUP, LLC, CME GROUP, INC., BOARD OF
TRADE OF THE CITY OF CHICAGO, INC., AND NEW
    YORK MERCANTILE EXCHANGE, INC.,
                Petitioners.


              Miscellaneous Docket No. 964


    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case nos. 09-CV-0327, Judge Leonard Davis.


   IN RE THOMSON REUTERS CORPORATION,
      FACTSET RESEARCH SYSTEMS INC.,
    BLOOMBERG L.P. AND INTERACTIVE DATA
              CORPORATION,
                 Petitioners.


              Miscellaneous Docket No. 967


    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 6:09-CV-00333, Judge Leonard Davis.


                      ON PETITION
                        ORDER
3                                      IN RE MORGAN STANLEY
    Upon consideration of Bank of New York Mellon
Corporation's unopposed motion to withdraw as peti-
tioner,
      IT IS ORDERED THAT:
    The motion is granted. The revised official caption is
reflected above.
                                     FOR THE COURT


      APR 06 2011                    lsI Jan Horhaly
        Date                         Jan Horbaly
                                     Clerk
cc: Daniel A. DeVito, Esq.
    Robert A. Cote, Jr., Esq.
    Keith J. Grady, Esq.
    Scott F. Partridge, Esq.                        FILED
    Rick L. Rambo, Esq.                      U. COURT OF APPEALS FOR
                                              THE FEDERAL CIRCUIT
    David R. Francescani, Esq.
    Michael M. Murray, Esq.                      APR    as 2011
    Lynn E. Rzonca, Esq.
    James H. Shalek, Esq.
    Benjamin W. Hattenbach, Esq.
    Constance S. Huttner, Esq.
    John M. DiMatteo, Esq.
    Brian E. Moran, Esq.
    Clerk, United States District Court For The Eastern
District Of Texas
s19